EXHIBIT 32 CERTIFICATION BY CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Flexsteel Industries, Inc. (the Company) on Form 10-K for the fiscal year ended June 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the Report), we, Ronald J. Klosterman, Chief Executive Officer, and Timothy E. Hall, Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and; The information contained in the Report fairly presents, in all material respects, the consolidated financial condition and results of operations of the Company. Date: August 25, 2010 By /S/ Ronald J. Klosterman Ronald J. Klosterman Chief Executive Officer By /S/ Timothy E. Hall Timothy E. Hall Chief Financial Officer 36
